Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on 5/18/2022 as a reply to the non-final office action mailed on 2/18/2022.
No claim has been cancelled or added.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on May 18, 2022 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaynblat et al. (US 2012/0324027) in view of Raghavendra et al. (US 2020/0287923) and Wagner (US 2018/0157568).
Regarding claim 1, Vaynblat disclosed a method implemented by a system comprising at least one processor and at least one memory, the method comprising: 
during normal operation of a cloud computing platform, using telemetry agents, including monitoring agents, polling agents, and notification agents (Vaynblat, [0069-0077], “activity collection widgets”), collecting telemetry data for a target activity relating to an actor or an object to generate a set of already-collected but not yet connected data (Vaynblat, [0037], “collecting activity data from Web sources using collection devices”; Vaynblat, [0067], “The system monitors users of the Internet or Web as they surf the Web (e.g., reading news, searching for information, shopping, and so forth)”) and storing the set of the already-collected but not yet connected data in the at least one memory (Vaynblat, [0070], “Resources 405 and 407 will gather activity data and pass this data to an activity storage server 412”); 
generating extracted data by extracting from the set of the already-collected but not yet connected data at a first set of actor-related data that relates only to specific actor types with respect to the target activity, a second set of object-related data that relates only to specific object types with respect to the tarqet activity, and a third set of temporal data with respect to the tarqet activity (Vaynblat, [0036, 0037, 0039, 0040], “identifying users and sharing activity between the users in the activity data.”and “extracting a user identifier from a cookie in the activity data”); 
using the at least one processor, generating graph data for at least one graph having a plurality of nodes and a plurality of edges using the extracted data (Vaynblat, [0040], “ based the activity data, forming a social graph having a first node and first-degree nodes connected to the first node, where each first-degree node is connected to second-degree nodes; determining edges between first-degree and second-degree nodes include a first category type”, see Fig. 4A and corresponding written description for additional disclosure), wherein each of the plurality of nodes corresponds to one of the specific actor types or one of the specific object types, and wherein an attribute associated with each of the plurality of edges corresponds to a measurement associated with the target activity during a temporal dimension of interest (Vaynblat, [0033, 0040, 0109, 0110]).
Vaynblat did not explicitly disclose but Raghavendra disclose 
using the at least one processor, converting the graph data into metric space data using a graph embedding process and storing the metric space data in the at least one memory (Raghavendra, [0023], “feature vectors are constructed manually, or techniques such as a deepwalk and node2vec use random walk-based "embedding", e.g., "embed" a node of a graph into a vector for learning”). 
One of ordinary skill in the art would have been motivated to combine Vaynblat and Raghavendra because Vaynblat disclosed extracting action and object data from user activities to build/update a social graph while Raghavendra disclosed using information extracted from time series data to construct a graph that is then embedded into vector space and using the vector space to train an artificial neural network model for managing information in the time series. Therefore the information processing method disclosed by Raghavendra can be applied to the social graph in Vaynblat to manage the action, time and object information generated on the external systems.
Regarding claim 2, Vaynblat and Raghavendra disclosed the method of claim 1.
Vaynblat further disclosed wherein the collecting the telemetry data for the target activity  comprises collecting application logs related data, activity logs related data, and streaming data (Vaynblat, Abstract, [0007, 0110] disclosed the various activities that are tracked).  
Regarding claim 3, Vaynblat and Raghavendra disclosed the method of claim 1. 
Rasmussen did not explicitly disclosed but Raghavendra further disclosed wherein the converting the graph data into the metric space data using the graph embedding process further comprises: (1) using spectral embedding, or (2) representing a node included in the graph data in terms of a neighborhood of other nodes that are likely to be reached based on taking fixed-length random walks from the node (Raghavendra, [0023], “deepwalk and node2vec use random walk-based "embedding", e.g., "embed" a node of a graph into a vector for learning”). 
The motivation for combining Vaynblat and Raghavendra is the same as that provided in the rejection of claim 1.
Regarding claim 4, Vaynblat and Raghavendra disclosed the method of claim 3. 
Raghavendra further disclosed wherein a final representation of the node is based on an aggregation of a plurality of fixed-length random walks from the node when the graph embedding process comprises representing the node included in the graph data in terms of the neighborhood of the other nodes (Raghavendra, [0023, 0024]). 
The motivation for combining Vaynblat and Raghavendra is the same as that provided in the rejection of claim 1.
Regarding claim 5, Vaynblat and Raghavendra disclosed the method of claim 1. 
Raghavendra further disclosed wherein the converting the graph data into the metric space data using the graph embedding process further comprises performing dimensionality reduction by replacing discrete edge relations with a distance-based measure (Raghavendra, [0020, 0021], “dimensionality reduction”, “node embedding”; [0027] and Fig. 4 disclosed node embedding involves computing distance between nodes). 
The motivation for combining Vaynblat and Raghavendra is the same as that provided in the rejection of claim 1.
Regarding claim 6, Vaynblat and Raghavendra disclosed the method of claim 1. 
Vaynblat further disclosed wherein the already-collected but not yet connected data comprises search query data collected by a search engine during a normal operation of the search engine (Vaynblat, [0067], “The system monitors users of the Internet or Web as they surf the Web (e.g., reading news, searching for information, shopping, and so forth)”). 
Regarding claim 7, Vaynblat and Raghavendra disclosed the method of claim 1. 
Vaynblat further disclosed wherein the already-collected but not yet connected data comprises a first log comprising records representing indicia of email interactions among a set of actors collected during a normal operation of an email service or a second log comprising records representing indicia of messaging interactions among a second set of actors during a normal operation of a collaboration application or a messaging application (Vaynblat, Abstract, [0007, 0110] disclosed that “This sharing activity includes sending of links, sending of videos, sending of files, cutting and pasting of content, sending text messages, and sending of e-mails”).
Claims 8-14 list substantially the same subject matter as claims 1-6, respectively in the same method form.  Therefore, the rejection rationale for claims 1-6 applies equally as well to claims 8-14.   
Claims 15-20 list substantially the same subject matter as claims 1-4 and 6, respectively in the system rather than method form.  Therefore, the rejection rationale for claims 1-4 and 6 applies equally as well to claims 15-20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        6/29/2022